Citation Nr: 0844428	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from January 1951 to 
January 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of by the Department of 
Veteran Affairs (VA) Cleveland, Ohio Regional Office (RO).

During the pendency of the veteran's claim, he relocated to 
Florida and the St. Petersburg, Florida RO assumed 
jurisdiction over his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act (VCAA) outlines the VA's 
duties to assist a claimant substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  Part of this duty requires 
the VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  Id.

The veteran contends that his PTSD is the result of his 
experiences while serving in Korea during the period of 
December 1952 to November 1953.  Specifically, he has 
described his stressors as coming under fire while making 
road repairs, witnessing a fellow soldier being killed, 
having a vehicle he was driving explode, and the general 
stress of combat.  During November and December 2000 VA 
examination, the veteran's symptoms were diagnosed as PTSD, 
but the diagnosis was not based on a verified stressor.  The 
Board finds that several of the veteran's stressors may be 
capable of verification through the U.S. Army and Joint 
Services Records Research Center (JSRRC), especially his 
unit's exposure to enemy fire.  

In addition, a VCAA notice letter was sent to the veteran in 
August 2001, but did not provide adequate notice to the 
veteran concerning his PTSD claim.  More specifically, the 
VCAA notice letter failed to request appropriate identifying 
information concerning the deaths the veteran claims are 
related to his PTSD claim.  Additionally, in light of the 
March 2001 response from the Center of Unit Records Research 
(CURR), the Board finds that the veteran should be advised of 
the sixty day time frame necessary to verify claimed 
stressors with the appropriate government repository.  
Consequently, the veteran has not received sufficient 
information and a remand is also required to remedy this 
deficiency.

The veteran has also made a claim for hearing loss and 
tinnitus.  Although the veteran's separation examination and 
an April 1954 VA examination found the veteran's hearing to 
be within normal limits and noted no tinnitus, two recent 
audiological examinations demonstrated that the veteran had 
current hearing loss and tinnitus.  A December 2000 VA 
examination noted the veteran had sensorineural hearing loss 
and reports of tinnitus, but failed to comment on whether the 
conditions were related to service.  A February 2002 private 
audiological examination noted similar findings and concluded 
the veteran's hearing loss and tinnitus were related to 
service; however, this opinion failed to provide any 
rationale for this conclusion.  Accordingly, the veteran's 
claim for service connection for hearing loss and tinnitus 
must be remanded for another VA audiological examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send a revised duty-to-
assist notice regarding the veteran's PTSD 
claim.  The notice letter must describe 
the elements necessary to establish 
service connection for PTSD, must explain 
the division of responsibilities in 
obtaining evidence related to his claim, 
and inform the veteran of the information 
that is necessary to verify his stressors, 
such as the names of those killed in 
action and the appropriate window of time 
necessary to verify his other claimed 
stressors.  The RO should also provide the 
veteran with a DA Form 20 or its 
equivalent to further assist the veteran 
to verify his stressors.  

2.  After giving the veteran an 
appropriate amount of time to reply, the 
RO should contact U.S. Army and Joint 
Services Records Research Center (JSRRC), 
and request research of the claimed 
stressors, and specifically ascertain 
whether the veteran's unit, the 
Headquarters and Service Company, 16th 
Engineer Combat Bttn., 19th Engineer Group, 
has records that would document whether 
members came under fire as described by 
the veteran.  Regardless of whether the 
veteran responds to Item No. 1 above, 
JSRRC should at least be requested to 
indicate whether the veteran's unit was 
subjected to enemy fire over the period of 
December 1952 to November 1953.  

3.  If a stressor is confirmed, the 
veteran should be afforded another VA 
examination to determine the etiology of 
any PTSD diagnosis.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the disorder, including the 
veteran's own account of the etiology of 
his disability, and specifically comment 
as to the likelihood that any current 
diagnosis of PTSD is related to the 
veteran's military service and/or his 
claimed stressors.  

4.  Additionally, the RO should schedule 
the veteran for an appropriate VA 
audiological examination to determine the 
nature, extent, onset and etiology of his 
tinnitus and bilateral hearing loss.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
the onset and continuity of his ringing in 
his ears and hearing loss, and opine as to 
whether it is at least as likely as not 
that the veteran's tinnitus and hearing 
loss are related to or had their onset 
during service.  A complete rationale 
should be provided for any opinions 
expressed.

5.  Thereafter, the RO should readjudicate 
the claim for compensation taking into 
consideration any additional evidence 
received since the issuance of the last 
supplemental statement of the case (SSOC).  
If any of the benefits sought on appeal 
remain denied, the appellant should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


